﻿Mr. President, I wish to add my congratulations to those which have already been expressed as you commence your tenure of office as President of the thirty-ninth session of the General Assembly. In addition to our admiration for your sterling qualities, well known diplomatic skill and vast experience, my country has always had the most cordial relations with the country which you have the honour to represent. May I add, Mr. President, that you, as a former High Commissioner of Zambia to Barbados, played a major part in fostering those relations. Because of the bonds of history and culture that link Africa with the Caribbean, the people of Barbados can, and do, lay a secondary claim upon you.
130.	May I also express my congratulations to the outgoing President of the General Assembly, Mr. Jorge Illueca, of Panama, for his capable handling of the critical issues which commanded the attention of this body during the thirty-eighth session.
131.	Barbados extends a warm welcome to Brunei Darussalam as it joins the membership of the United Nations. I am certain that our common characteristics as small island States will lay the foundation for a fruitful association in pursuit of the goals of the Organization.
132.	Since I last had the honour to address the Assembly, little headway has been made in resolving the critical and often overwhelming problems with which mankind is beset. Indeed, one may be forgiven for yielding to cynicism and despair at the daily reports of hunger, strife and economic collapse, and at the endless chronicle of increasingly chilling human rights abuse.
133.	For us, in the English-speaking Caribbean, the events which began on 19 October last year with the bloody overthrow of the Government of Grenada have constituted, unquestionably, the single most traumatic development in the recent political history of our region. After all the years of struggle for our internal political emancipation, followed by the battle for our independence, the practice of electoral democracy has become engrained in the psyche of our people. Government by the duly elected representatives of the people is something which we have come to take for granted as a natural part of our political reality. Any overthrow of such a system, any imposition of gun rule on the people in one part of our region—people who are often our blood cousins, sometimes even our blood brothers and sisters— strikes instantly at the deepest level of our security. Despite the formal constitutional divisions between the entities in the English-speaking Caribbean, we are essentially one people. The events in Grenada brought this home with a new and frightening awareness. Unfortunately, in a world which has become inured to change of government by coup d’état, which increasingly acts as if democracy were a luxury reserved for a privileged few, this special relationship is not generally understood.
134.	Happily, throughout the Caribbean the feeling has grown that the time for recrimination has passed. The process of reconstruction, both economic and political, has begun in Grenada, and shortly, in the full glare of international publicity and scrutiny, the people of Grenada will elect a government in free and open elections.
135.	It is a sad but seemingly inexorable rule of history that great change seldom comes without great shocks to trigger it. The shock of the Grenada tragedy may turn out to be salutary if it pushes the international community to recognize the fact that it owes a particular duty to the smaller States among its membership. It is a duty that springs almost organically from the nature of international society. The integrity of small States is, first of all, the business of those States themselves, otherwise there would be no meaning to the concept of national sovereignty. But, for the very health of the international community itself, and hence of this Organization, it is imperative that the special difficulties of smaller States be high on the agenda of international deliberations. A former Secretary General of the United Nations argued eloquently that the Organization is, above all, the Organization of the small and the weak. Much lip service has been paid to this concept, but the truth is that the Organization has not yet been able to wind its increasingly cumbersome machinery into the proper position for dealing with the realities of the plight of many of its smaller Members. It brings to mind the unhappy image of a great ship incapable of changing course quickly or safely enough to save the man who has fallen overboard.
136.	More and more, it is obvious that the international community must gear itself, both practically and constitutionally, to the task of shoring up the sovereignty and integrity of its smaller member States. The other possibilities are stark: if, in times of trouble, small States cannot be confident of the disinterested embrace of this Organization, there is a very real risk that they will fall into the clutches of those whose interests and power are by definition inimical to the flourishing of diversity and independence among States.
137.	It is not only on the political front that small States are exposed to security threats. Policies on the part of powerful States which amount to economic coercion can easily upset the fragile balance of small open economies. I need hardly say that disruption of economic security leads sooner or later to political instability.
138.	Fortunately, the past few years have seen a growing recognition of the special difficulties faced by small States. The particular problems of small island States, of which Barbados has an intimate knowledge, have also been receiving the attention not only of the United Nations, through the work being done by UNCTAD, but also of the Movement of Nonaligned Countries. It is to be hoped that some of the fruits of this work will be presented to the General Assembly in order that the international community may be made more aware not only of the problems but also of the possible solutions to the dilemmas of these geographically disadvantaged countries.
139.	Until very recently, however, consideration of this issue has focused primarily on economic concerns. One notable exception has been the work of the United Nations with regard to mercenaries. Mindful of our own vulnerability to mercenary attack, Barbados has been consistent in pressing for the adoption of resolutions and conventions to stamp out the recruitment, use, financing and training of mercenaries.
140.	We are heartened by the fact that the Ad Hoc Committee on the Drafting of an International Convention against the Recruitment, Use, Financing and Training of Mercenaries has at last been able to agree on a "Consolidated Negotiating Basis" for future negotiations. We are optimistic enough to  interpret this as a signal that the members of the Committee are prepared to work seriously in future sessions towards the early elaboration of a convention, which is so sorely needed. Barbados will continue to contribute to this end in whatever way it can.
141.	It is evident that the original concept of a nation State, responsible for, and capable of, providing fully for its own defence, is no longer applicable in today's world. Nor is the United Nations equipped in its present form to play this role. As Prime Minister Olof Palme, of Sweden, Chairman of the Independent Commission on Disarmament and Security Issues, points out in his report, "Common Security", the present United Nations security role is restricted to peacekeeping. The report highlights the limitations of United Nations peacekeeping operations, noting that such operations "can only be launched after a conflict has broken out", and then only "with the consent of . . . the warring parties", and require "the mandate of the Security Council which may not be forthcoming because of political differences among the permanent members ... In short, current concepts of peacekeeping possess little capacity to deter".
142.	Until the necessary international machinery is put in place to safeguard their security, the sense of vulnerability felt by small States will continue to increase. It is therefore incumbent on the Organization to set about this task as a matter of urgency.
143.	Economic security goes hand in hand with political security. Indeed, the security of small States can hardly be considered in isolation from their special economic problems. Caught in the ebb and flow of global economic fortunes, small States have their extreme fragility brought into sharp focus. It is in such States that the impact of a sudden economic downturn in the international economy is felt first and most forcefully, and they are the last to benefit from any subsequent upturn.
144.	Against this background, we must once again call upon the international community, in particular the developed countries, to show substantive proof of their oft-stated commitment to the development of the economically disadvantaged nations. The evidence is growing that their own continued prosperity is inextricably linked to the viability of the developing world.
145.	We take note of the Economic Declaration issued at the tenth Economic Summit of Western industrialized countries, held in London from 7 to 9 June 1984. In this document, recognition is given to the economic pressures on the developing world and to the vital role which industrialized countries must play in promoting the process of economic growth in the third world.
146.	This is fine language. But what is needed is action, urgent and purposeful action. It is our firm belief that a restructuring of the international economic order is imperative if the third world is ever to attain acceptable levels of prosperity. It is evident,
too, that such a process must involve a significant input from the developing countries for whose benefit it is intended. In this context we reiterate our support for global negotiations, with the full and meaningful participation of all developing countries.
147.	A genuine and consistent effort is needed to reverse the protectionist trends in international trade which are effectively stifling the efforts of developing countries to create the linkages essential for self-sustaining growth. At the same time, the international community must be prepared to channel a greater flow of resources to developing countries to assist in the necessary structural adjustment of their economies. In concert with this, ways must be found to ease the debt burden of these countries and to initiate the long overdue revamping of the international financial system.
148.	My Government considers that the debt problem is one of the most crucial and urgent issues on the international agenda. Unless there is rapid acceptance of the need to reschedule short-term debts and to accord an extension of repayment periods, it is difficult to see how a real and comprehensive recovery can come about.
149.	At the same time, it must be recognized that there is an urgent need to restructure the international monetary system. The endemic instability in that system, with its wildly fluctuating exchange rates, constitutes a real impediment to the economic advancement of the developing world.
150.	High on the agenda of international political concerns is the question of Namibia, which continues to defy solution. The world body finds itself powerless to end the illegal occupation of that country by South Africa. In 1978 there was optimism about a settlement of the Namibia issue, when the Security Council adopted resolution 435 (1978). However, since then, little progress has been achieved and South Africa continues to tighten its grip on the Territory and to exploit and plunder its natural resources. In the recent past, the racist regime of South Africa has continued to thwart all hope of progress towards the independence of Namibia, by stubbornly refusing to make sincere or serious attempts to come to terms with the genuine efforts of SWAPO and the frontline States to reach an acceptable solution.
151.	Barbados must once again unreservedly condemn South Africa's refusal to comply with United Nations resolutions on Namibia. We categorically reject all efforts to link the independence of Namibia to extraneous considerations. Such demands are nothing more than diversionary and delaying tactics.
152.	I wish here to reaffirm the unchanging determination of the Government of Barbados to support the struggle to free the black majority of South Africa from the yoke of apartheid. The recent constitutional reforms are purely cosmetic, as they plainly fail to address the fundamental issue in South Africa—the systematic and constitutionally sanctioned suppression of the black and coloured majority in their own country. The elections recently held in South Africa have been shown up for the sham which they are, through the boycott of the polls by the overwhelming majority of the coloured and Indian peoples of South Africa. My Government renews its pledge not to rest until the scourge of apartheid is relegated finally and irrevocably to the scrapheap of history.
153.	The Middle East conflict continues to occupy centre stage, amid the myriad conflicts raging around the globe.
154.	The Government of Barbados maintains its position that the resolution of the question of Palestine is fundamental to the achievement of peace in the Middle East. Just as the State of Israel has the right to exist within agreed and secure boundaries, by the same token Israel must recognize the inalienable right of the Palestinian people to self-determination and to existence as a sovereign and independent State within secure boundaries.
155.	In this respect, I wish to reiterate my country's support for Security Council resolutions 242 (1967) and 338 (1973), which provide a valuable starting point in the search for a negotiated settlement of the Middle East problem.
156.	Barbados views with deep concern the latest development in the troubled Middle East region, namely, the mining of the Red Sea waterways. Not only has this succeeded in disrupting shipping in the region, but it could conceivably have claimed the lives of many innocent people. Such indiscriminate acts of terrorism encourage even more extreme retaliatory measures and prove self-defeating in the long run.
157.	It is with a sense of cautious optimism that we follow the tentative progress being made in Lebanon towards restoring peace in that country which has suffered for so long. The formation earlier this year of a Government of national unity comprising representatives of the Christian, Muslim and Druse communities was a welcome and positive development. Recent indications that withdrawals of foreign military forces may soon be under way also give cause for cautious optimism.
158.	The outlook for peace in another part of the Middle East appears far less promising. We must all deplore the loss of human life and the waste of resources which the conflict between Iran and Iraq, now in its fifth year, is continuing to cause. We join others in calling on both Governments to declare a ceasefire in the conflict and to enter into negotiations to settle their dispute, which poses such a grave and growing threat to international peace and security.
159.	Nearer home, international attention continues to focus on the situation in Central America. We are convinced that deep-seated social and economic inequalities are at the root of the conflict in Central America and must be redressed as a matter of urgency.
160.	The Government of Barbados is therefore deeply disturbed by the massive build-up of military forces in the area, which not only is dangerous in itself but represents a tragic diversion of funds from necessary social and economic development efforts. In this context, I wish to reiterate our firm support for the efforts of the Contadora Group in seeking a peaceful and negotiated settlement of the conflict.
161.	Elsewhere, we seem to be faced with stalemate after stalemate. This is true with regard to Afghanistan, Kampuchea and Korea. In the case of Korea, there are signs, which we warmly welcome, that the possibility of peaceful resolution exists. We would exhort the two sides to grasp such opportunities and to seek a creative and constructive path to peace.  Against the background of the intensification of global conflict and the security needs of small States, it is pertinent here to touch on the issues of the arms race and disarmament.
163.	The breakdown of the Geneva talks on strategic arms reduction gives cause for deep disappointment. It is in the hands of the two major Powers that the delicate balance of world peace is held. It is therefore their solemn duty to put aside intransigence and to seek a viable agreement in a spirit of compromise. Nothing casts so large a shadow over the world as the fear of nuclear war. Those who hold the keys to the final holocaust have an overwhelming duty to mankind to narrow their differences and to maintain permanently open channels of dialogue.
164.	In this context, the statistics on military expenditure are depressing in the extreme. It is particularly heart-breaking to see small developing nations devoting vast sums to military budgets while poverty, hunger and unemployment run rampant in their countries. This phenomenon serves to underscore my earlier remarks concerning the need for effective international machinery to shore up the security of small States. For where there are real or perceived threats to their national security, nations cannot concentrate fully on their economic development and social progress.
165.	I need hardly point out that if a fraction of the resources devoted to the expenditure on arms were channelled instead to social and economic development a better life might at last be within reach of the wretched majority on this planet. Moreover, until the world as a whole, and the superpowers in particular, are prepared to show tangible proof of their commitment to disarmament and to putting an end to the arms race, the threat of a sudden conflagration will continue to hang over us like the sword of Damocles.
166.	Mr. President, one of your most onerous responsibilities in the coming year will be to oversee preparations for the celebration of the fortieth anniversary of the United Nations. Barbados considers the celebration of this anniversary to be of the utmost importance, beyond the formalities of ceremony and protocol. This anniversary will provide the opportunity for the international community to assess the operation of the present international system and then to improve it to meet the realities of today's world.
167.	The Charter of the United Nations was framed at a particular point in history, in the face of a particular set of circumstances, to meet a particular set of objectives. There is no doubt that the international system has been eminently successful in the humanitarian and social areas, in health and education, in agriculture, in emergency relief, and in relation to the interests of workers and the welfare of refugees. Despite all this, the United Nations system is too frequently the target of criticism.
168.	This state of affairs arises because so often in the areas of both politics and economics the international system is not allowed to function to its fullest capacity. Narrow concepts of national interest are given a higher priority than the peace and security of mankind; the Governments of some nations are so busy trying to impose their values on the Governments of smaller and weaker countries that they fail to see that the longer-term interests of all countries and peoples depend on cooperative international effort. Some United Nations agencies find themselves starved of resources and are correspondingly ineffective as they try to fulfil their mandate to deliver the programmes required to give the majority of mankind the chance to reach the minimum living standards established by the international community itself.
169.	The Charter was drafted on the assumption that the great Powers would act in concert to safeguard peace and security in the world. This concept emerged in the aftermath of the Second World War, when horror at the devastation suffered acted as a catalyst for a new international solidarity that would for ever banish the scourge of war.
170.	Events since the Second World War have created a completely different atmosphere on the international scene and it has now become virtually impossible for the great Powers to act in concert. My Government believes that the fortieth anniversary of the United Nations would be an excellent opportunity to undertake a review of the way in which the Organization functions and to determine what practical steps could be taken to make it a more flexible and apt instrument for dealing with present-day realities. It may be that a special session of the General Assembly with this single item on its agenda would be appropriate, and the Assembly might wish at this present session to set in motion the preparations towards that end.
171.	Whatever reservations I may have expressed, I feel bound to conclude my statement before the Assembly by reasserting my Government's continuing faith in this great Organization. If the problems of the world were simple, there would be no need for the United Nations. But that, alas, is not the case. At the storm centre of the difficulties which face the international community is a problem as easy to identify as it is hard to solve, the problem of ideologies, of methods of viewing the world and its history. There is, we all know, no magic potion, no technology, no electric shock therapy that will suddenly bring about a universal perspective in which we can all happily acquiesce. Meanwhile, we know only too well that in a nuclear world we have no choice but to find, in the grimmest sense of the expression, a modus vivendi.
172.	In this search, the United Nations system is the best that we have been able to achieve so far. It is the repository of our best hopes, the expression of our highest ideals. Its universality is a promise that with persistence and imagination the community of States may yet find its way out of confrontation and conflict into an era of compromise and conciliation. Let us keep our feet firmly on that path.
